Exhibit 10.1

 



EXCLUSIVE LICENSE AGREEMENT

This EXCLUSIVE LICENSE AGREEMENT (“Agreement”), is entered into by and between
the SPINAL RESOURCES INC., a Florida corporation (hereinafter referred to as
“LICENSOR”) and OZOP SURGICAL CORP., a Nevada corporation (hereinafter referred
to as “LICENSEE”) to be effective August 23, 2019 (the “Effective Date”).

WITNESSETH:

WHEREAS, LICENSOR has the right to grant licenses relating to the products
listed on Schedule A (the “Licensed Products”);

WHEREAS, LICENSEE wishes to obtain an exclusive right and license to and offer
for sale the Licensed Products for commercial use in accordance with the terms
and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein and for other good and valuable consideration, the receipt and legal
sufficiency of which is hereby acknowledged by the parties, the parties agree as
follows:

1.00 DEFINITIONS

For the purposes of this Agreement, the following terms shall have the meanings
given below:

1.01. “Effective Date” shall be the date set forth in the introductory
paragraph.

1.02. “Field” shall mean field of use for the Licensed Products. For purposes of
this Agreement, the Fields are spine and related surgical procedures.

1.03. “Licensed Products” shall mean any product set forth on Schedule A.

1.04. “Licensor Information” shall mean any and all materials, technical
information, data, know-how, inventions, processes and other information
relating to the Licensed Products that are in the possession or control of
LICENSOR as of the Effective Date of this Agreement.

1.05. “Net Sales” shall mean the gross sales of Licensed Product(s) that are
produced, processed or sold; and all products produced, processed or sold
through the use of Licensed Process(es) by LICENSEE and sublicensees to or for
any party, as and when received by LICENSEE or sublicensees less (i) customer
returns and adjustments and (ii) price allowances and trade discounts actually
granted to customers.

1.06 “Process” shall mean any process derived from the Licensed Products.

1.07. “Service” shall mean any service derived from the Licensed Products and
based on patent rights or Licensor Information that is performed and sold by
LICENSEE.



2.01. LICENSOR hereby grants to LICENSEE, and LICENSEE hereby accepts from
LICENSOR, as of the Effective Date of this Agreement, the exclusive
nontransferable, nonassignable right and license to use, sell, have sold and
offer for sale the Licensed Products (the “License”). LICENSEE may not
sublicense the rights received by it to any person, firm or entity, but shall
retain LICENSOR as a distributor of the Licensed Products on LICENSEE’S behalf
as set forth in Section 8.00. The term of the License shall run for a period of
eighteen (18) months, commencing on the Effective Date (the “Term”) unless
otherwise terminated in accordance with the terms and conditions of this
Agreement.

2.02 This Agreement does not convey and shall not be construed to convey to
LICENSEE any right, title to or ownership in Licensed Products derived therefrom
or patent rights, other than that specified in this Agreement.

3.00 REPRESENTATIONS AND ACKNOWLEDGMENTS

3.01. Nothing contained in this Agreement is intended to be or shall be
construed as a representation or warranty that any patent or patent application
within the patent rights relating to the Licensed Products is valid or that
performance under any patent or patent application within the patent rights is
not an infringement of any patent of any other(s).

3.02. LICENSOR represents that, as of the Effective Date of this Agreement, it
has not entered any contract, license or similar agreement with a third party
that restricts, contradicts, interferes with or otherwise limits the grant of
rights under this Agreement.

3.03. LICENSOR represents it has proper authority to enter into this Agreement
and to grant the rights set forth herein.

3.04. LICENSEE represents it has proper authority to enter into this Agreement.

3.05. LICENSEE represents that it shall use reasonable commercial efforts to
market the Licensed Products from and after the Effective Date of this Agreement
and shall not favor the products it develops or licenses from third parties over
the sale and marketing of the Licensed Products to its current and prospective
customers. LICENSEE further agrees that it shall retain, as reserves from the
sales of Licensed Products, Outside Products (as defined in Section 8.01),
borrowings, and funds raised from the sale of equity in LICENSEE, amounts
sufficient for LICENSEE to meet its obligations under this Agreement.

4.00 PROTECTION OF INTELLECTUAL PROPERTY

4.01. If LICENSEE believes a third party is infringing upon any patent rights of
any Licensed Products during the term of such patent, LICENSEE shall notify
LICENSOR, in writing, and simultaneously shall furnish LICENSOR all information
upon which LICENSEE’S belief is based.



5.00 INFRINGEMENT OF THIRD PARTY PATENTS

5.01. LICENSEE shall promptly notify LICENSOR, in writing, of any threat, suit
or claim arising from an allegation that the manufacture, use and/or sale of
Licensed Product(s), Process(es) or Service(s) constitutes infringement of a
third party’s patent in a particular country.

5.02 Upon LICENSOR’S request, LICENSEE will render assistance for LICENSOR’S
defense of such a threat, suit or claim or settlement and satisfaction thereof.

6.00 [INTENTIONALLY DELETED]

7.00 PAYMENTS, FEES AND ADDITIONAL CONSIDERATION

7.01 LICENSEE shall pay a Quarterly Fee to LICENSOR in accordance with the
following schedule:

Quarterly License Fee Due Date

Amount

Effective Date

$150,000

September 13, 2020 $50,000 January 6, 2020

$200,000

April 1, 2020

$300,000

July 1, 2020

$300,000

October 1, 2020

$250,000

January 4, 2021 $250,000

 

7.02 As additional consideration for LICENSOR’S grant of the License, and in
further consideration of LICENSOR’S agreement to sell the Licensed Products and
other products in the Fields on behalf of LICENSEE as set forth in Section 8.00,
LICENSEE agrees as follows:

7.02.1 During the Term, LICENSEE shall pay LICENSOR’S usual and customary
operating expenses, including, without limitation, its general office overhead,
including, but not limited to, utilities, travel and entertainment, postage and
rent for LICENSOR’S office located at 5450 NW 33rd Avenue, Unit 103, Fort
Lauderdale, Florida 33309 (or any successor location thereto). The current rent
for LICENSOR’S office is $2,222.41 per month. LICENSEE’S obligation to pay
LICENSOR’S operating expenses shall not include expenses for LICENSOR’S
personnel, including, but not limited to, LICENSOR’S principal, but LICENSEE
acknowledges that personnel retained by it may be necessary to assist the
parties in the marketing, administration or the sale of Licensed Products.

7.02.2 During the Term, LICENSEE shall pay all payments as they become due
following the Effective Date on LICENSOR’S indebtedness with the Iberia Bank
(the “Iberia Loan”) (equal to $464,387.04 as of July 28, 2019) and LICENSOR’S
principal debt arising from his home equity line of credit incurred for
LICENSOR’S business purposes (the “HE Loan”) (equal to $60,000 as of July 29,
2019) (collectively, the “Bank Debt”). The current monthly payment on the Iberia
Loan is $4,308.47 and the monthly payment to be paid on the HE Loan by LICENSEE
IS $3,660.21. The LICENSEE recognizes and acknowledges that the terms of the
Bank Debt could change (e.g., the maturity date on the Iberia Loan is in
November, 2019). In such event, LICENSEE shall have the option to pay the loan
in full or continue to pay the loan under the new terms set by the lender.

7.02.3 LICENSEE shall issue to LICENSOR shares of LICENSEE’S stock (the “Stock”)
as follows:

Date of Issuance Number of Shares of Stock At closing 1,000,000 And 1,000,000 at
the time of each license fee payment.  

LICENSOR agrees, and shall cause its designee, if any, to agree that the Stock
will be held for investment only and not with a view to distribution. The
recipient of the Stock shall be required to hold the Stock for the periods
designated by the LICENSEE to its shareholders generally and shall comply with
all restrictions imposed on the sale or distribution of the Stock by LICENSEE or
as required under applicable state and Federal law.

7.03. In the event any payment due LICENSOR is not received when due under this
section, LICENSEE shall pay a late charge of two percent (2%) of the amount due
and owing (“Late Payment Charge”). The Late Payment Charge shall be issued
simultaneously with issuance of the payment due.

8.00 DISTRIBUTION ARRANGEMENT

8.01. Commencing on the Effective Date, LICENSEE will sell LICENSOR the Licensed
Products on the prices and terms per Schedule C. To the extent such sales are
not from Inventory, LICENSEE shall be responsible to pay amounts charged by the
manufacturers LICENSOR has procured to manufacture the Licensed Products.
LICENSOR shall utilize its historical sales efforts, plus any new approaches
approved by the parties, to market the Licensed Products.

8.02. LICENSOR may also market products, directly or through agents,
distributors or subdistributors, in the Fields which are not Licensed Products,
including products patented or controlled by third parties, or by LICENSEE
(“Outside Products”), to customers and shall remit the Net Proceeds therefrom to
LICENSOR for no additional consideration; provided, however, that for the
purposes of this Section 8.02, the definition “Net Proceeds” shall include
reductions for the cost of goods sold, marketing costs not described in Section
7.02.1 and commissions or fees paid to or on behalf of LICENSOR’S agents,
distributors or subdistributors.

8.03. LICENSEE may retain other sales agents to sell the Licensed Products
and/or Outside Products to customers. LICENSOR shall receive a commission (the
“Override”) equal to ten percent (10%) of the gross proceeds therefrom. LICENSEE
may utilize LICENSOR to process such sales on LICENSEE’S behalf. The Override
shall be paid within thirty (30) days following LICENSEE’S receipt of payment
from the customer giving rise to the Override and shall be accompanied by a
report detailing the amount of Override.

8.04. Each party shall have the right, one (1) time per year, to review the
books and records of the other party to confirm the accuracy of the sales
reported and the payment of any amounts remitted pursuant to this Section 8.00.

9.00 SALE OF INVENTORY

9.01. In order to facilitate the sale of Licensed Products to LICENSEE’S
customers, LICENSOR herby sells, and LICENSEE hereby purchasers, LICENSEE’S
entire inventory in existence immediately prior to the Effective Date for a
total purchase price of approximately $850,000 (the “Inventory”). The final cost
(excluding obsolete inventory) will be determined by the list of the inventory
and costs so purchased as set forth on Schedule B.

9.02. The purchase price for the Inventory shall be paid by LICENSEE pursuant to
a Promissory Note in the form set forth on Exhibit A delivered to LICENSOR by
LICENSEE contemporaneously with its delivery of a signed copy of this Agreement
(the “Note”). The Note will provide for payment of the amount due, plus interest
at six percent (6%) per annum with the first payment due October 1, 2019, paid
in eighteen (18) equal monthly installments over the Term.

9.03. In the event the Agreement is terminated prior to the end of the Term, any
remaining unused Inventory will be returned by LICENSEE to LICENSOR and LICENSEE
shall receive credit for such returns against the balance due under the Note, in
an amount equal to the cost of the Inventory so returned, less a twenty percent
(20%) restocking fee, if applicable. In the event the credit is insufficient to
eliminate the remaining balance, plus accrued, unpaid interest, due under the
Note, the remaining amount shall be due and payable within thirty (30) days
following the date of termination of the Agreement. In the event the credit
exceeds the amount due under the Note, LICENSOR shall pay LICENSEE the
difference within thirty (30) days following the date of termination of this
Agreement.

10.00 PUBLICATIONS AND CLEARANCES

10.01. Unless required by law, the Securities and Exchange Commission, or any
other regulatory body, the LICENSEE shall not use, without the prior written
consent and approval of LICENSOR, which shall not be unreasonably withheld, the
name or trademark(s) of LICENSOR or of any individual employee or division
thereof, for any commercial purposes, including, without limitation, the
issuance of press releases of the disclosure of this Agreement to LICENSEE’S
prospective investors. In the event LICENSOR utilizes any of the foregoing
without LICENSEE’S prior review in the manner permitted herein, LICENSEE shall
provide written notice to LICENSOR of such use and the notice will set forth in
detail the manner of the use and the basis by which LICENSEE believed it had the
right to do so under this Section 10.01.

11.00 TERMINATION

 

11.01. Either party may terminate this Agreement for fraud, willful and material
misconduct or illegal conduct related to this Agreement of the other party upon
written notice to the other party. Termination for such reason shall become
effective upon receipt of such written notice by the other party.

11.02. If either party shall commit a breach or default of any term(s) or
condition(s) of this Agreement and shall also fail to correct said breach or
default within thirty (30) days after receipt of written notice thereof from the
other party (ten (10) days in the case of payment breaches), the party giving
notice may, at its option and in addition to any other remedies it may have at
law or in equity, terminate this Agreement by sending written notice of
termination to the other party to such effect. Upon the occurrence of a second
breach of this nature by the same party, the other party may terminate this
Agreement if the said breach or default is not cured upon ten (10) days written
notice (five (5) days in the case of payment breaches). Termination under this
section shall be effective as of the date set forth in said written notice

11.03. Any failure of either party to this Agreement to terminate hereunder
shall not be of such default or breach or a waiver of any future default or
breach.

11.04. Termination of this Agreement by either party for any reason shall not
affect and shall be without prejudice to the rights and obligations of the
parties that have accrued prior to the effective date of said termination.

11.05. If, during the term of this Agreement, LICENSEE shall enter into
bankruptcy or if LICENSEE’S business shall be placed in the hand of a receiver
or trustee, whether or not by a voluntary act of LICENSEE, this Agreement shall
immediately terminate.

12.00 REPRESENTATIONS & WARRANTIES

12.01. DISCLAIMER OF WARRANTIES: LICENSOR MAKES NO REPRESENTATIONS AND EXTENDS
NO WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, ORAL OR IN WRITING, IN
FACT OR ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE
REGARDING LICENSED PRODUCTS, LICENSED INFORMATION, AND PATENT RIGHTS PROVIDED TO
LICENSEE HEREUNDER OR REGARDING THE OWNERSHIP AND FREEDOM FROM INFRINGEMENT OF
ANY THIRD PARTY’S RIGHTS OR INTERESTS EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT. THE PARTIES ASSUME NO RESPONSIBILITIES WHATSOEVER OTHER THAN AS SET
FORTH IN THIS AGREEMENT.

12.02. IN NO EVENT WILL LICENSOR OR ANY OF ITS OFFICERS, EMPLOYEES OR AGENTS BE
LIABLE FOR ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES
INCLUDING, BUT NOT LIMITED TO, LOSS OF ANTICIPATED PROFITS OR ECONOMIC LOSS
RESULTING FROM EXERCISE OF THIS LICENSE OR MANUFACTURE, SALE, OR USE OF LICENSED
PRODUCTS, LICENSED INFORMATION, OR OTHER INFORMATION, EVEN IF LICENSOR HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

13.00 MISCELLANEOUS

13.01. Notice hereunder shall be deemed sufficient if given by regular U.S. mail
with return receipt requested, postage prepaid and addressed to the party to
receive such notice. Until otherwise notified in writing, all notices given or
made to the parties shall be addressed as follows:

LICENSOR

LICENSEE

 

Spinal Resources Inc.

Attn: Bernard Bedor

President and Chief Executive Officer

5450 NW 33rd Avenue, Unit 103

Fort Lauderdale, Florida 33309

Ozop Surgical Corp.

Attn: Barry Hollander

Chief Financial Officer

319 Clematis Street, Suite 714

West Palm Beach, FL 33401

 

Any Notices sent by LICENSOR and returned because it was unclaimed or refused is
deemed Notice.

13.02. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This
Agreement is nonassignable without the written approval of LICENSOR, which will
not be unreasonably withheld. LICENSOR shall be permitted to assign this
Agreement to a successor who shall have the option to accept the assignment and
receive the benefits and perform the obligations of the LICENSOR or accept the
assignment and immediately terminate the Agreement following the assignment.

13.03. This Agreement may be modified only by mutual written agreement of the
parties hereto.

13.04. In the event any portion of this Agreement shall be deemed by a court of
competent jurisdiction to be overly broad in scope, duration or area of
applicability, the court, considering the same, shall have the power and is
hereby authorized and directed to limit such provision so it is no longer overly
broad and to enforce the same as so limited. Subject to the foregoing sentence,
in the event any provision of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason, such invalidity, illegality or
unenforceability shall attach only to such provision and shall not affect or
render invalid or unenforceable the remaining provisions of this Agreement.

13.05. LICENSEE shall comply with all applicable Federal, state and local laws
and regulations in connection with its activities conducted pursuant to this
Agreement.

13.06. The captions and section numbers used in this Agreement are inserted only
as a matter of convenience and do not define, limit, explain or modify the scope
or intent of such sections or otherwise affect this Agreement.

13.07. This Agreement and the inventorship and ownership of any inventions,
patents, products and other intellectual property rights relating to the subject
matter(s) of this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Florida and the United States of
America.

13.08. Any term, provision or condition required for the interpretation of this
Agreement or which is necessary for the full observation and performance by each
party hereto of all rights and obligations arising prior to the date of
termination shall survive such termination.

13.09. This Agreement constitutes the entire and only agreement between the
parties and all other prior negotiations, representations, agreements and
understandings are superseded hereby.

(Signature Page Follows)

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement.

 

SPINAL RESOURCES INC.

BY Bernard Bedor, President

 

_________________________________

Signature

 

_________________________________

Date

 

OZOP SURGICAL CORP.

BY Michael Chermak, Chief Executive Officer






_________________________________

Signature

 

_________________________________
Date

 

 

 

Schedule A

Licensed Products

 

 

 

 

 

 

 

Schedule B

List of Purchased Inventory

 

 

 

 

 

 

 

Schedule C

Purchase Price for Licensed Products

 

To be determined at the time of each order

 

 

  

 

 

Exhibit A

Promissory Note

 

 

 

 

 

 

 

 

 

 

